Pardee, C. J.
An unexecuted contract of affreightment gives no maritime lien. 18 How. 188; 19 How. 90. An unexecuted contract for furnishing supplies carries no lien. The Cabarga, 3 Blatchf. 75. An unexecuted contract for wages, where the voyage was never begun and no services rendered, furnishes no lien. 1 W. Rob. 89, cited in 19 How. 90. Admiralty and maritime liens aro not given by implication. 19 How. 89. No reason is given why an unexecuted contract to furnish towage to a vessel should stand on any better footing than though the contract related to freight, wages, or materials. It is claimed that towage is a part of the voyage, (22 How. 244;) but that must be understood as towage actually furnished. The owners may have contracts with a dozen different tow-boats thaeach shall tow the ship, but it is only the ones actually towing the vessel that help begin or complete the voyage.
Let there be a decree maintaining the exception filed,' and dismissing the libel, with costs.